Citation Nr: 1516421	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-15 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a head injury with headaches and neck pain.

2.  Entitlement to service connection for left knee pain.

3.  Entitlement to service connection for left ankle pain.



REPRESENTATION

Appellant represented by:	Roger Hale, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.

This arose before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA), Regional Office (RO) that denied entitlement to the requested benefits.  

In October 2013, the Veteran testified at a travel Board hearing before the undersigned.  A transcript of this proceeding has been included in the claims folder.

The issues of whether there was clear and unmistakable error (CUE) in the May 1997 rating action that denied service connection for the residuals of a head injury and whether there was CUE in the denial of a waiver of an overpayment of pension benefits have been raised by the record in the June 2012 VA Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a head injury with headaches and neck pain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  In May 1997, the RO issued a rating action that denied service connection for a head injury with headaches and a neck disorder.  The Veteran was notified of this decision the following month; he did not appeal this decision and it became final.

2.  Evidence added to the record since the May 1997 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a left knee or left ankle disability that can be related to his period of service.


CONCLUSION OF LAW

1.  As new and material evidence has been received since the May 1997 decision, the criteria for reopening the claim for service connection for a head injury with headaches and a neck disorder are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

2. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

3.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided notice to the Veteran in November 2010 regarding what information and evidence is needed to substantiate his claims for service connection, to include the need to submit new and material evidence to reopen the claims for service connection for a head injury with headaches and a neck disorder, as well as advising the Veteran of the basis for the prior denial for each of the claimed disorders.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board acknowledges that such case-specific notice is not required under 38 U.S.C.A. § 5103(a).  While VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required to "explain what 'new and material' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  In this case, the Veteran actually received more detailed notice than is required by law.  The letter also advised as to what information and evidence must be submitted by the Veteran, and the types of evidence that will be obtained by VA.  Moreover, the letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, private medical records and VA examination reports. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by a private attorney.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

New and Material Evidence

The Veteran is seeking service connection for a head injury with headaches and a neck disorder.  As will be discussed below, this claim has been previously denied.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final decisions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).

The RO initially considered and denied the claim for service connection for a head injury with headaches and a neck injury in a May 1997 rating decision.  The Veteran did not appeal this decision.  Therefore, the May 1997 rating action is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2014).

The RO denied this claim because there was no evidence that the Veteran had a head injury with chronic residuals, to include headaches and a neck disorder, related to an acute injury in service.

The evidence of record at the time of the unappealed May 1997 rating action included the Veteran's service treatment records and private treatment records.  The service treatment records had shown that the Veteran had sustained an injury in service, with no disabilities noted at the time of his separation from service.  

Evidence received since the May 1997 denial includes additional VA records, Social Security Administration (SSA) records, a VA examination, and the Veteran's hearing testimony.  The VA and SSA records, while noting that the Veteran had degenerative disc and joint disease in the cervical spine, they did not indicate the etiology of these disorders.  The VA examination conducted in March 2012 concluded that the Veteran's headaches and neck disorders were not related to the Veteran's period of service, to include any injuries sustained therein.  The examiner also noted that the Veteran had not been treated for any head injury residuals with headaches and a neck disorder until after an on-the-job injury sustained in 1984.  At the October 2013 hearing, however, the Veteran indicated that he had had headaches and a neck disorder after his separation from service and that he had sought treatment at a VA facility shortly after his service.

This evidence, particularly the Veteran's statements that his headaches and a neck disorder caused by his inservice head injury had persisted ever since his separation from service, and not just subsequent to the 1984 work injury, is not redundant or cumulative of the evidence previously considered and could possibly substantiate his claim.  The Board finds that this evidence fulfils the low threshold of submitting new and material evidence to reopen the claim for service connection for a head injury with headaches and a neck disorder.  

Service connection, left knee and left ankle

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A review of the Veteran's service treatment records shows no complaints of, treatment for, or diagnosis of, either a left knee or left ankle disorders or injuries.  The September 1971 separation examination noted no issues with the Veteran's lower extremities.

A review of the evidence developed since separation from service, does not show a diagnosis of any left knee or left ankle disabilities.  Since there are no confirmed diagnoses, the Board cannot conclude that these disorders are currently present.  Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for these disorders has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).  

Significantly, there is no evidence of record, other than the Veteran's statements, that his current knee and ankle complaints are related to his period of service.  There is no competent opinion of record that provides for such a relationship.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issues in this case, whether any current left knee and ankle disabilities exist that can be related to his period of service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  There is no indication in the record that the Veteran is competent to render a medical opinion as to the cause or diagnosis of his knee and ankle complaints.  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been submitted to reopen the claim for service connection for a head injury with headaches and a neck disorder the claim, to this extent only, is granted.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left ankle disability is denied.


REMAND

While the Board regrets the additional delay, the Board finds that a remand is needed in order ensure a full and fair consideration of the Veteran's claim for service connection for a head injury with headaches and a neck disorder.

The Board notes that the Veteran was afforded a VA examination in March 2012.  However, after reviewing the report, the Board finds that this examination is not adequate for adjudication purposes.  Once VA undertakes to provide a VA examination, it must ensure that the examination or the opinion provided is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner had indicated that the claims folder, to include the service treatment records, had been reviewed prior to proffering the negative opinion.  While the examiner asserted that the service treatment records were reviewed, it was commented that the Veteran had had a parachute accident in service and had had multiple complaints of neck pain afterwards, to include at the separation examination.  However, it does not appear that the examiner took proper consideration of the seriousness of the inservice injury.  There was no reference to the reports that indicated that the Veteran had been dragged by his parachute, striking his head on a tree stump.  He was apparently unconscious for approximately five minutes.  He had also been hospitalized on one occasion in service for the treatment of severe headaches following this accident.  It is unclear to the Board that these records were fully reviewed by the examiner.  Moreover, no examiner has considered the Veteran's statements that he had indeed suffered from headaches and neck complaints immediately after service, for which he had sought treatment at VA (he indicated that he had stopped treatment because he was disappointed with the outcomes).  Therefore, it is found that another VA examination is in order.

While the case is in remand status, the RO must attempt to obtain any VA treatment records dated from shortly after his separation from service.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the VA medical facility from whom he sought treatment for head injury residuals with headaches and neck pain after his separation from service (in the 1970's to the 1980's).  All efforts to obtain these records must be documented in the claims folder.  All efforts must comply with the provisions of 38 C.F.R. § 3.159(c)(2) (2014).

2.  Following completion of the above, to the extent possible, schedule the Veteran for an appropriate VA examination in order to determine the etiology of the Veteran's head injury with headaches and a neck disorder.  The examiner must review the entire claims folder, in particular the Veteran's service treatment records, including the multiple complaints in service of headaches and neck pain and the August 18 to 20, 1970 hospitalization report.  The examination report must indicate that the claims folder and the service treatment records were reviewed.  The examiner must then opine as to whether the Veteran has headaches and a neck disorder related to a head injury sustained in service. 

A complete rationale for all opinions expressed must be provided.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of the examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Once the above-requested development has been completed, the RO must ensure that the development requested was complied with; if any development is incomplete, corrective action must be taken.

5.  The RO must readjudicate the Veteran's claim for service connection for a head injury with headaches and a neck disorder.  If the decision remains adverse to the appellant, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


